Citation Nr: 1735242	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1980 and December 1990 to June 1991, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service connected disabilities (a low back disability rated 20 percent); peripheral neuropathy of both lower extremities, rated 10 percent, each; and a depressive disorder, rated 10 percent) are rated 40 percent combined, and do not meet the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a).  Accordingly, any award of TDIU based on the current status of his service-connected disabilities would have to be on an extraschedular basis (under 38 C.F.R. § 4.16(b)).

On March 1994 work capacities assessment on behalf of the county that employed the Veteran (conducted in light of a low back workplace injury in 1993), the examiner concluded that the Veteran's "demonstrated functional capacities do not fully meet specified job requirements for his work as a custodian."  He further concluded that his "demonstrated performance would classify him within the restricted medius labor category with limitations on repetitive lifting, aerobic capacity, and positional tolerance."

In his February 2010 application for TDIU the Veteran indicated that he was last employed in December 1998 as a custodian for a Florida school district.  November 1998 correspondence from the school district to the Veteran notified him that he was being terminated from his employment due to  "inability to perform the essential functions of a school custodian IV" (and that they did not have any positions for which he met qualifications and was physically able to perform).

A claimant's mediation statement (related to the 1998 termination of employment) refers to the Veteran's computer skills while in the Army Reserve.  The statement also notes that he received praise while employed in computer operations at the school district's high school.

A December 2001 Social Security Administration (SSA) award of SSA disability benefits to the Veteran notes that he has a high school education and an unskilled work background, and that the adverse side effects of his medications,, along with his limitations due to back disability precluded sedentary as well as physical types of employment and rendered him "disabled".  

On May 2010 VA examination of the low back the examiner opined that the Veteran's service connected condition should not preclude light duty physical or sedentary employment, because the Veteran's service connected low back injury is controlled on oral agents and exercise.  The examiner further explained that the Veteran would likely require frequent rest periods and time to stretch and rest during the day, and would need transportation to and from work since he is on narcotic pain medication.

At the December 2016 videoconference hearing before the undersigned, the Veteran testified that he was on hydrocodone, fentanyl patches, methocarbamol, baclofen, and naproxen.  He also indicated that he has a TENS units and a back brace.  

On January 2017 VA peripheral nerves and low back examination of the Veteran, the examiner opined that the Veteran's functional limitations due to service connected disability included no twisting, bending, lifting, standing more than five minutes, sitting more than 15 to 20 minutes, walking more than 15 minutes, or running.  The feasibility of employment consistent with the Veteran's education and work experience given those limitations has not been adequately addressed.  In light of the conflicting conclusions in the matter by SSA (which found the Veteran disabled due his service-connected disabilities), and VA examiners further development of evidence regarding the Veteran's employability is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion regarding his capability for regular substantially gainful employment consistent with his service-connected disabilities, education, and experience.  Based on review of the record, the counselor should opinion whether or not the Veteran is capable of participating in any regular substantially gainful employment consistent with the functional limitations of the Veteran due to his low back and peripheral nerve disabilities (and also considering the effects on mental function from prescribed narcotic medication, as well as the service connected depression) and also consistent with the Veteran's education and work experience.  Specifically, is there any form of regular substantially gainful employment in which he is capable of participating (or can be trained for) given his physical and mental limitations due to his service-connected disabilities, his education, and his work experience?  If so, please provide examples of the types of employment which reasonably remain within his capabilities (and reconcile the conclusion with the SSA determination of "disabled").  

2.  The AOJ should then review the record,  and readjudicate the claim (to specifically include consideration under 38 C.F.R. § 4.16(b)).  If the Vocational Rehabilitation counselor does not identify regular forms of employment/occupations which reasonably remain within the Veteran's capabilities in light of the factors for consideration with respect to a claim for TDIU, the case must be referred to the VA Director of Compensation for consideration of an extraschedular rating (upon preparation of the appropriate Memorandum outlining the circumstances).  If  the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




